DORSEY, District Judge,
concurring in the result.
I concur with the majority opinion in all respects except in its resolution of appellants’ claim of error in the failure to exclude testimony of plaintiff’s expert economist, Dr. Martin. In relevant part, Dr. Martin testified as to the amount of money Gordon McKee would have had available by subtracting his projected personal expenses from his projected gross income. *53He projected decedent’s living expenses on the basis of after tax income on the theory that the amount of money one would spend for living expenses would be directly proportional to the amount of money at his disposal, viz, the net income remaining after one’s tax obligations had been met. The income thus available was derived by reducing McKee’s gross income solely by the living expenses he would have incurred had his income been taxed. He made no deduction for taxes.
However, New York is not, in this respect, part of the real world. As properly decided by the majority, New York has opted for an unreal, tax free world in dealing with loss of income. In New York’s world, taxes are not to be considered in determining future income loss. See Johnson v. Manhattan & Bronx Surface Transit Operating Auth., 71 N.Y.2d 198, 206, 524 N.Y.S.2d 415, 519 N.E.2d 326 (1988); Lanzano v. City of New York, 71 N.Y.2d 208, 210, 524 N.Y.S.2d 420, 519 N.E.2d 331 (1988); Coleman v. New York City Transit Auth., 37 N.Y.2d 137, 371 N.Y.S.2d 663, 332 N.E.2d 850 (1975); accord Woodling v. Garrett Corp., 813 F.2d 543, 557-58 (2d Cir.1987); Vasina v. Grumman Corp., 644 F.2d 112, 118 (2d Cir.1981). My limited concurrence stems from the fact that the majority would leave standing, and thus permit, calculations as performed by Dr. Martin, notwithstanding his deduction for living expenses on the basis of after tax income. That aspect of the opinion accepts a procedure which, in my view, is contrary to New York law. Indeed, Dr. Martin’s analysis does exactly what those cases prohibit — it considers the impact of taxes.
Furthermore, Dr. Martin’s approach results in an unfairness. By calculating the probable expenses from post-tax income, the resulting expense level is lower than would be the case if the expenses were derived from pre-tax income. Net income thus resulting from the deduction of lower, post-tax expenses is artificially high and is made more so since, as required by New York law, taxes are also not deducted. Consistency and fairness require that gross income be reduced by the level of expense one would be expected to incur out of income which is not reduced by taxes. In other words, the residual income of a decedent should be that income remaining after allowance is made for the expenditures he would have incurred had he no tax liability to be concerned with. With all due respect to the majority, if we are to treat these cases in the tax-free world as required by New York law, we must do so totally, not partially.
Accordingly, I do not concur in this aspect of the majority opinion. However, I concur in the result because of defendant’s procedural failure to preserve this issue. Judge Goettel clearly saw the problem when he initiated the inquiry into the role of taxes in the substance of Dr. Martin’s testimony. Defense counsel did not then move to preclude the testimony. In what was probably a tactical decision and wish to get the tax issue before the jury, the defense not only failed to move to preclude the evidence, but sought to exploit the “opened door.” See Appendix at 180. Having chosen that posture, defendant should not now be heard to complain. See Fed.R.Civ.P. 51.
Thus, while I disagree with the substantive disposition of the one issue in the majority opinion, I concur in the result as I would not reach that issue because of defendant’s procedural failure.
In all other respects, I concur in the opinion of the majority.